DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 03/21/2022 has been entered.
Response to Arguments
Applicant’s arguments regarding the 101 rejection have been fully considered and are persuasive. The rejection is withdrawn.
Applicant’s arguments regarding the 103 rejection have been fully considered but are not persuasive. Firstly, the Park reference is not utilized for teaching a JSON format but generally a broad predictive markup language. Applicant argues that the Eads reference is integrated or translated in its original format and therefore not converted. The Examiner is unclear as to what the specific differences are between translating, converting, or even integrating. Applicant argues that Eads does not mention an non-executable description of the model. JSON files are essentially text files. Text files by their nature are not executable and one having ordinary skill in the art would recognize so. The added limitations of programming language-independent also does not apply as JSON itself is inherently language independent (again it is essentially a text file that can be processed by any programming language.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-10, and 12-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Jinkyoo, et al. "Gaussian process regression (GPR) representation in predictive model markup language (PMML)." in view of Eads US 2019/0005411.
	Regarding claims 1, 9, and 17, Park teaches “iteratively execute a machine learning algorithm of a predictive model on training data via a test environment to generate a trained predictive model” (pg. 12 ¶3 “The milling machine data set is randomly divided into a training set Dtrain and testing set Dtest with the ratio of training to testing points set to 7:3. A GPR model is trained in the training environment using Dtrain, and saved in the PMML format using the previously described MATLAB package”)and
“a memory configured to store the JSON file that includes the specification for the trained predictive model” (pg. 13 second to last ¶ “Thus, the GPR PMML standard requires that all of the training data points are stored in the PMML file along with the model parameters” Additionally, storing data on memory would be inherent to any computing system such as the one of Park)
Park however does not explicitly teach the remaining limitations. Eads however teaches “generate a JavaScript Object Nation (JSON) file that includes a specification for the trained predictive model in a non-executable and programming language-independent format ([0020] ML models can be written in various formats (e.g., binary, XML, JSON, MDFS, PMML, etc.) wherein one having ordinary skill in the art would recgognize that JSON is both inherently non-executable and language independent)
	“store an equation object comprising a description of an equation from the machine learning algorithm within the specification” ([0074] “. The metadata stored in this first object may store characteristics of the training set used to train the ML model. Example characteristics can include[…]”[0083] “the training parameters represented as a string in JavaScript Object Notation (JSON) format”)
“deploy a software application in a productive environment” ([0006] “the system can deploy the ML model from an offline state to an online state without requiring significant parsing”) and
“parse the equation object in the specification to extract the description of the equation in a non-executable format, generate native code for executing the equation which is compatible with the software application and which is executable within the productive environment, and integrate the native code into the software application deployed in the productive environment” ([0020] “When loading the ML model file, the computing node may parse the model file in whatever format it is in and translate the file into an in-memory data structure that can be traversed.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with that of Eads since a combination of known methods would yield predictable results. Both Park and Eads generate formats for their respective predictive models and both parse their respective models. Eads in particular teaches generating a JSON format for their model and integrating it for software deployment. Thus the techniques of Eads would work in a similar and predictable manner when combined with Park and therefore allow for better model formats that are able to be used when the model is needed. 
	Note that independent claims 9 and 17 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such, they are subject to the same rejection. The difference in embodiment including a method and non-transitory readable medium are obvious variations of another and would be inherent to any computing system such as the one of Park.
	Regarding claims 2, 10, and 18, Park teaches “wherein the machine learning algorithm comprises one of a regression formula and a classification formula” (abstract “This paper describes Gaussian process regression (GPR) models presented in predictive model markup language (PMML).”)
	Regarding claims 4, 12, and 20, Park teaches “wherein the description of the equation comprises information about internal transformations that are applied on variables of the trained predictive model” (pg. 18 figure 2 
    PNG
    media_image1.png
    686
    588
    media_image1.png
    Greyscale
)
	Regarding claims 5 and 13, Park teaches “wherein the specification comprises descriptions of a plurality of formulas of the trained predictive model” (pg. 24 fig. 8 
    PNG
    media_image2.png
    888
    833
    media_image2.png
    Greyscale
shows the formulas or components of the model)
	Regarding claims 6 and 14, Park teaches “wherein the specification further comprises encoding information of variables of the trained predictive model” (pg. 19 fig. 3 
    PNG
    media_image3.png
    870
    825
    media_image3.png
    Greyscale
shows the variables)
	Regarding claims 7 and 15, Park teaches “wherein the processor is configured to export the description of the equation in a format of the specification” (pg. 4 ¶2 “Furthermore, a MATLAB-based interpreter has been developed to import and export the GPR PMML models”)
	Regarding claims 8 and 16, Park teaches “wherein the processor is further configured to integrate the native code within a predictive analytics application deployed in the productive envrionment” (pg. 12 ¶1 “The package is made up of four main modules: a PMML parser, PMML generator, GPR core, and GPR interface. The PMML parser is designed to extract important information from a PMML file, such as the kernel type and hyper-parameters” which shows the parser and integrator).
	Regarding claims 22, the Park and Eads references have been addressed above. Park teaches “wherein the processor is further configured to receive new data associated with the software application, and execute the software application with the native code of the equation integrated therein within the productive environment to generate a prediction based on the live data, and output the prediction via a user interface” (Park abstract “This paper describes Gaussian process regression (GPR) models presented in predictive model markup language (PMML). PMML is an extensible-markup-language (XML) -based standard language used to represent data-mining and predictive analytic models, as well as pre- and postprocessed data. The previous PMML version, PMML 4.2, did not provide capabilities for representing probabilistic (stochastic) machine-learning algorithms that are widely used for constructing predictive models taking the associated uncertainties into consideration. The newly released PMML version 4.3, which includes the GPR model” wherein Park generally deals with prediction and thus obtaining data to use the PMML).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124